DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 1, 10, and 18 are objected to because of the following informalities:
Regarding claim 1, to avoid any ambiguity it appears limitation “the light sources” in line 4 and 7 should be “the plurality of light sources”.
Regarding claim 10, to avoid any potential antecedent basis issue it appears limitation “the first surface” in line 3 should be “the first surface of the light-diffusing plate”.
Regarding claim 18, to avoid any potential antecedent basis issue it appears limitation “the first surface” in line 3 should be “the first surface of the light-diffusing plate”.

Appropriate corrections are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1, 3-4, 6, 8-10, 12-13, and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamamoto et al. (US publication 2019/0049651 A1), hereinafter referred to as Yamamoto651.

Regarding claim 1, Yamamoto651 teaches a light emitting device (fig. 1-7 and related text) comprising: a substrate (11/51, [0031 and 0044]) having a plurality of light sources (a plurality of 12, [0031], fig. 1); a demarcating member (20, [0034], fig. 1-2) including a plurality of wall parts defining a plurality of compartments respectively corresponding to the plurality of light sources with each of the light sources being surrounded by corresponding ones of the wall parts defining a single compartment (fig. 1-2), each of the wall parts including a ridge part (20B, [0034], fig. 2) and an inclined surface part (20A); and a light-diffusing plate (32, [0037-0042], fig. 2) disposed above the plurality of light sources and having a plurality of first protrusions (32a (shown in fig. 6-7) that is adjacent to 20 and left/right side of 20, fig. 2) disposed on a first (bottom) surface of the light-diffusing plate facing the substrate, each of the first protrusions overlapping the inclined surface part of each of corresponding ones of the wall parts in a plan view (32a that is adjacent to 20 and left/right side of 20 overlaps the inclined surface part of each of corresponding ones of the wall parts in a plan view), each of the first protrusions surrounding a corresponding one of the light sources in the plan view (fig. 5).
Regarding claim 3, Yamamoto651 teaches wherein each of the first protrusions has a cross-sectional shape symmetrical along a longitudinal center line of the first protrusion (fig. 7).
Regarding claim 4, Yamamoto651 teaches wherein each of the compartments has a quadrangular shape in the plan view, and each of the first protrusions has a quadrangular ring shape arranged in a corresponding one of the compartments in the plan view (fig. 5 and fig. 7).
Regarding claim 6, Yamamoto651 teaches wherein the light-diffusing plate further includes a plurality of second protrusions (32B, [0038]) arranged on a first surface side of the light-diffusing plate facing the substrate, each of the second protrusions overlapping a corresponding one of the light sources in the plan view (fig. 2).
Regarding claim 8, Yamamoto651 teaches wherein each of the second protrusions has a maximum thickness directly above the corresponding one of the light sources (fig. 2 & fig. 6).
Regarding claim 9, Yamamoto651 teaches wherein each of the second protrusions has a cross-sectional shape symmetrical with respect to a line passing through a portion having the maximum thickness (fig. 2 & fig. 6-7).
Regarding claim 10, Yamamoto651 teaches further comprising a wavelength converting member disposed on a second surface side of the substrate opposite to the first surface of the light-diffusing plate, the wavelength converting member being light transmissive (31/40, [0037 and 0043], fig. 2).
Regarding claim 12, Yamamoto651 teaches wherein each of the first protrusions has a cross-sectional shape symmetrical along a longitudinal center line of the first protrusion (fig. 7).
Regarding claim 13, Yamamoto651 teaches wherein each of the compartments has a quadrangular shape in the plan view, and each of the first protrusions has a quadrangular ring shape arranged in a corresponding one of the compartments in the plan view (fig. 5 & fig. 7).
Regarding claim 16, Yamamoto651 teaches wherein each of the second protrusions has a maximum thickness directly above the corresponding one of the light sources (fig. 2 & fig. 6).
Regarding claim 17, Yamamoto651 teaches wherein each of the second protrusions has a cross-sectional shape symmetrical with respect to a line passing through a portion having the maximum thickness (fig. 2 & fig. 6-7).
Regarding claim 18, Yamamoto651 teaches further comprising a wavelength converting member disposed on a second surface side of the substrate opposite to the first surface of the light-diffusing plate, the wavelength converting member being light transmissive (31/40, [0037 and 0043], fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 7, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto651, as applied to claim 1 above.

Regarding claim 2, Yamamoto651 discloses all the limitations of claim 1 as discussed above on which this claim depends.
Yamamoto651 does not explicitly teach wherein each of the first protrusions has a thickness as measured from the first surface in a range of 10 to 30% with respect to a minimum thickness of the light-diffusing plate. However, Yamamoto651 fiddles with profiles of the protrusions (fig. 6-7) and thus makes it obvious to one of ordinary skill in the art that a thickness as measured from the first surface with respect to a minimum thickness of the light-diffusing plate is something that will be considered and optimized to ensure uniformity of the illumination light ([0009]). Furthermore, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to implement the teachings of Yamamoto651 so that wherein each of the first protrusions has a thickness as measured from the first surface in a range of 10 to 30% with respect to a minimum thickness of the light-diffusing plate to ensure uniformity of the illumination light ([0009]).
Regarding claim 7, Yamamoto651 discloses all the limitations of claim 6 as discussed above on which this claim depends.
Yamamoto651 does not explicitly teach wherein a thickness of the light-diffusing plate at each of the second protrusions is in a range of 400 to 600% with respect to a minimum thickness of the light-diffusing plate. However, Yamamoto651 fiddles with profiles of the protrusions (fig. 6-7) and thus makes it obvious to one of ordinary skill in the art that a thickness of the light-diffusing plate at each of the second protrusions with respect to a minimum thickness of the light-diffusing plate is something that will be considered and optimized to ensure uniformity of the illumination light ([0009]). Furthermore, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to implement the teachings of Yamamoto651 so that a thickness of the light-diffusing plate at each of the second protrusions is in a range of 400 to 600% with respect to a minimum thickness of the light-diffusing plate to ensure uniformity of the illumination light ([0009]).
Regarding claim 11, Yamamoto651 discloses all the limitations of claim 6 as discussed above on which this claim depends.
Yamamoto651 does not explicitly teach wherein each of the first protrusions has a thickness as measured from the first surface in a range of 10 to 30% with respect to a minimum thickness of the light-diffusing plate. However, Yamamoto651 fiddles with profiles of the protrusions (fig. 6-7) and thus makes it obvious to one of ordinary skill in the art that a thickness as measured from the first surface with respect to a minimum thickness of the light-diffusing plate is something that will be considered and optimized to ensure uniformity of the illumination light ([0009]). Furthermore, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to implement the teachings of Yamamoto651 so that wherein each of the first protrusions has a thickness as measured from the first surface in a range of 10 to 30% with respect to a minimum thickness of the light-diffusing plate to ensure uniformity of the illumination light ([0009]).
Regarding claim 15, Yamamoto651 discloses all the limitations of claim 6 as discussed above on which this claim depends.
Yamamoto651 does not explicitly teach wherein a thickness of the light-diffusing plate at each of the second protrusions is in a range of 400 to 600% with respect to a minimum thickness of the light-diffusing plate. However, Yamamoto651 fiddles with profiles of the protrusions (fig. 6-7) and thus makes it obvious to one of ordinary skill in the art that a thickness of the light-diffusing plate at each of the second protrusions with respect to a minimum thickness of the light-diffusing plate is something that will be considered and optimized to ensure uniformity of the illumination light ([0009]). Furthermore, it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to implement the teachings of Yamamoto651 so that a thickness of the light-diffusing plate at each of the second protrusions is in a range of 400 to 600% with respect to a minimum thickness of the light-diffusing plate to ensure uniformity of the illumination light ([0009]).

Claim 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto651, as applied to claim 1 or 6 above, and further in view of Iguchi (US publication 2020/0343410 A1), hereinafter referred to as Iguchi410.

Regarding claim 5, Yamamoto651 discloses all the limitations of claim 1 as discussed above on which this claim depends.
Yamamoto651 does not explicitly teach wherein the inclined surface part has an upper inclined surface part and a lower inclined surface part having different inclination angles with the upper inclined surface part and the lower inclined surface part being arranged in an up-down direction, and each of the first protrusions overlapping the upper inclined surface part of the inclined surface part of each of the corresponding ones of the wall parts in the plan view.
Iguchi410 teaches wherein the inclined surface part (16S, [0087], fig. 1) has an upper inclined surface part and a lower inclined surface part having different inclination angles with the upper inclined surface part and the lower inclined surface part being arranged in an up-down direction (fig. 1), and each of the first protrusions overlapping the upper inclined surface part of the inclined surface part of each of the corresponding ones of the wall parts in the plan view (modifying inclined surface of Yamamoto651 by inclined surface of Iguchi410 teach this limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yamamoto651 with that of Iguchi410 so that wherein the inclined surface part has an upper inclined surface part and a lower inclined surface part having different inclination angles with the upper inclined surface part and the lower inclined surface part being arranged in an up-down direction, and each of the first protrusions overlapping the upper inclined surface part of the inclined surface part of each of the corresponding ones of the wall parts in the plan view to prevent optical crosstalk between adjacent micro light emitting elements and between adjacent wavelength conversion layers, and to provide a micro light emitting element and an image display element in which light emission efficiency of a conversion layer is improved ([0006]).
Regarding claim 14, Yamamoto651 discloses all the limitations of claim 6 as discussed above on which this claim depends.
Yamamoto651 does not explicitly teach wherein the inclined surface part has an upper inclined surface part and a lower inclined surface part having different inclination angles with the upper inclined surface part and the lower inclined surface part being arranged in an up-down direction, and each of the first protrusions overlapping the upper inclined surface part of the inclined surface part of each of the corresponding ones of the wall parts in the plan view.
Iguchi410 teaches wherein the inclined surface part (16S, [0087], fig. 1) has an upper inclined surface part and a lower inclined surface part having different inclination angles with the upper inclined surface part and the lower inclined surface part being arranged in an up-down direction (fig. 1), and each of the first protrusions overlapping the upper inclined surface part of the inclined surface part of each of the corresponding ones of the wall parts in the plan view (modifying inclined surface of Yamamoto651 by inclined surface of Iguchi410 teach this limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yamamoto651 with that of Iguchi410 so that wherein the inclined surface part has an upper inclined surface part and a lower inclined surface part having different inclination angles with the upper inclined surface part and the lower inclined surface part being arranged in an up-down direction, and each of the first protrusions overlapping the upper inclined surface part of the inclined surface part of each of the corresponding ones of the wall parts in the plan view to prevent optical crosstalk between adjacent micro light emitting elements and between adjacent wavelength conversion layers, and to provide a micro light emitting element and an image display element in which light emission efficiency of a conversion layer is improved ([0006]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828